Appeal brings for review judgment of conviction of the offense of having carnal intercourse with an unmarried female of previous chaste character and under eighteen years of age.
Appellant insists that the judgment should be reversed because the State failed to prove that the alleged victim was unmarried and relies on the case of Watson v. State, 72 Fla. 16,72 So. 370, which contention, if supported by the record, would be supported by our holding in that case.
In this case there was no direct and positive testimony that the alleged victim had never been married but this element of the offense may be proven by circumstantial evidence the same as any other material fact may be proved. We find from the record the proof of sufficient facts and circumstances to base the positive conclusion that at the time of the commission of the crime the little girl, then fourteen years of age, had never been married. The jury was justified in finding so from the evidence adduced.
On consideration of the whole record, we find no reversible error reflected and the judgment should be and is affirmed.
So ordered.
Affirmed.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, and ADAMS, JJ., concur.
  CHAPMAN and THOMAS, JJ., dissent. *Page 31